Citation Nr: 1704856	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  06-17 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 20 percent for gastritis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to March 1981.

This appeal arose before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The instant matter was most recently before the Board in March 2013 by way of a September 2012 order of the United States Court of Appeals for Veterans Claims (Court) granting a Joint Motion to vacate a February 2012 decision of the Board that denied a rating in excess of 10 percent for gastritis, filed by the Veteran's representative and VA's General Counsel.  In its March 2013 action, the Board remanded the matter for further development.

In September 2014, the Board decided the Veteran's claim, finding that the Veteran was entitled to a 20 percent rating under Diagnostic Code 7305 but was not entitled to ratings under any other applicable Diagnostic Codes.  In July 2015, the Court partially vacated and remanded the Board's decision, holding that the Board did not provide an adequate statement of reasons and bases when explaining why the Veteran was not entitled to a 30 percent disability rating under Diagnostic Code 7319.

The Board remanded this case for further evidentiary development in March 2016.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the Veteran's condition is manifested by intercurrent episodes of abdominal pain at least once a month partially or completely relieved by ulcer therapy, with mild episodes of vomiting.


CONCLUSION OF LAW

In lieu of the Veteran's current 20 percent rating under Diagnostic Code 7305, the criteria for a rating of 40 percent have been approximated.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.655, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA Notice

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim herein decided.  These records have been associated with the record and have been reviewed.  Lay statements from the Veteran concerning his gastrointestinal symptomatology have also been reviewed in connection with his claim.
Gastritis

The Veteran contends that he is entitled to a higher rating for his service-connected gastritis.  For the following reasons, the Board agrees.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

The Veteran's gastritis is rated under Diagnostic Code 7305 for duodenal ulcers.

Several diagnostic codes are applicable to a veteran's gastritis condition, as under 38 C.F.R. § 4.114, "ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation."  Accordingly, the Board must determine which diagnostic code merits the Veteran the highest rating.

Under Diagnostic Code 7301, a noncompensable rating is warranted for mild symptoms; a 10 percent rating is warranted for moderate symptoms, such as pulling pain on attempting work or aggravated by mvoements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  A 30 percent rating is warranted for moderately severe conditions, with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 50 percent rating is warranted for severe conditions with definite partial obstruction shown by x-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.

Under Diagnostic Code 7305, a 10 percent rating is warranted for mild ulcers, with recurring symptoms once or twice yearly.  A 30 percent rating is warranted for moderate cases, with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 40 percent rating is warranted for moderately severe cases with less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  Lastly, a 60 percent rating is warranted for severe cases with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

Under Diagnostic Code 7306 for marginal ulcers, a 10 percent rating is for mild conditions with brief episodes of recurring symptoms once or twice yearly; a 20 percent rating is warranted for moderate conditions with episodes of recurring symptoms several times a year.  A 40 percent rating is warranted for moderately severe conditions, with intercurrent episodes of abdominal pain at least once a month partially or completely relieved by ulcer therapy, mild and transient episodes of vomiting or melena.  A 60 percent rating is merited for severe conditions, with symptoms same as pronounced and less continuous symptoms with definite impairment of health.  A 100 percent rating is warranted for pronounced conditions with periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or hematemesis, and weight loss.  The condition is totally incapacitating.

Alternatively, gastritis can be rated under Diagnostic Code 7319, for irritable colon syndrome.  A noncompensable rating is warranted by mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate cases with frequent episodes of bowel disturbances with abdominal distress, and a 30 percent rating is warranted for severe cases with symptoms of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

A review of the facts reveals the following:

A May 2005 VA medical note indicated that the Veteran reported continuing heartburn about twice a week, vomiting every other day, and morning nausea.

In May 2005, the Veteran underwent a Compensation and Pension (C&P) examination in which he was diagnosed with gastritis with mild duodenitis.  The examiner determined the Veteran's diagnostic imaging demonstrated the Veteran suffered from hematemesis with non-erosive gastritis but no h. pylori.  The Veteran explained that his appetite was good, and he had gained 10 pounds over the previous three months.  The Veteran's gastritis did not interfere with his activities of daily living.

Upon examination, the Veteran's abdomen demonstrated epigastric tenderness, but no guarding and no rebound.  The Veteran's bowel sounds were present.  The examiner remarked that the Veteran's upper GI series showed thickened gastric rugae with mild deformity of the duodenal cap likely representing gastritis with mild duodenitis.  The Veteran's laboratory data showed no anemia, and the examiner believed the Veteran's gastritis was more likely than not due to the use of his non-steroid anti-inflammatory medication.

In June 2005, in a statement to the RO, the Veteran explained that he suffered from nausea and vomiting in the morning and was not always able to eat when he was hungry.  He was unable to eat breakfast because he was sick, and he usually unable to eat until lunchtime.  Lastly, he was unable to eat fruits and dairy products because it makes him go to the bathroom.

In September 2006, the Veteran underwent a C&P examination in which the Veteran explained that every morning after waking, he would experience nausea and in the hour after he ate, he gagged and vomited.  He was able to eat small amounts later in the day around noon or for dinner and did not experience the same symptoms as he did in the morning.  The Veteran stated that pain in the center of his stomach sometimes traveled into his chest and throat and caused him to gag.  In the past year, the Veteran had lost about 20 pounds, but his appetite had not decreased.  The Veteran experienced normal bowel movements, without any blood present.

Upon examination, the examiner determined the Veteran's build and state of nutrition were within normal limits, and he suffered from mild epigastric tenderness.  The Veteran presented with normal bowel sounds, without any masses or ascites or organosplenomegaly.  The periphery revealed no edema, and the Veteran's esophagus showed normal folds with no strictures or ulcers and no hiatal hernia.  The distal esophagus showed mild reflux and thickened gastric folds in the stomach.  There were no gross masses or ulcerations; the duodenal bulb and duodenal sweep were normal, demonstrating mild gastroesophageal reflux disease.  The examiner did not believe the Veteran suffered from duodenitis.

In August 2007 and April 2010, the Veteran contended that his gastritis strictly limited his diet, and he suffered from nausea, chest pain, and abdominal pain.  The Veteran stated that his gastritis affected many aspects of his daily routine.

An August 2011 C&P examination revealed that the Veteran continued to suffer from early morning nausea with vomiting and dyspepsia on a daily basis.  The Veteran's appetite was poor, although his weight was relatively stable over the previous eight months.  The Veteran swallowed normally and revealed no history of gastrointestinal bleeding, hematemesis, or anemia.  The Veteran had no history of gastric surgery.

Upon examination, the examiner determined the Veteran's abdomen was flat with soft, mild direct tenderness in the upper abdominal quadrants.  No rebound was present, and no masses were palpable.  Bowel sounds were normally active, and no bruits were audible.  The examiner concluded the Veteran was able to engage in activities of daily living without restriction, and his UGI study showed a small sliding hiatal hernia and gastroesophageal reflux.  No ulcers were noted, and there was no evidence on UGI of any peptic ulcers or gastritis.  The examiner believed the Veteran's gastritis was of moderate severity.

In October 2013, in a statement to the RO, the Veteran stated that he was unable to eat in the mornings because he was unable to keep the food down.  Moreover, the Veteran vomited twice per day and experienced a daily upset stomach, nausea, and dizziness.  The Veteran explained that his gas and indigestion began every day after eating, starting with his first meal of the day and continuing on until the end of the day.  The Veteran also suffered from constipation and diarrhea, as well as an inability to adequately control defecation, with resulted in him staying home.

In January 2014, the Veteran's C&P examination revealed that the Veteran suffered from recurring episodes of symptoms that were not severe four or more times per year, with each episode lasting less than one day.  The Veteran suffered from transient nausea four or more times a year, with each episodes lasting less than one day.  The Veteran's vomiting was transient with four or more episodes of less than one day per year.  The Veteran did not suffer from incapacitating episodes.  The Veteran's January 2014 upper GI radiograph showed a small hiatal hernia, mild gastroesophageal reflux, moderately thickened gastric folds consistent with gastritis, and small erosions at the distal gastric body.  After the examination, the Veteran contested the accuracy of the examination, stating that the examiner did not adequately write down his symptoms.

In May 2014, the Veteran submitted another statement stating that he continued to experience all of the symptoms he described in his October 2013 statement.

In June 2016, a C&P examination revealed that the Veteran suffered from stomach or duodenum conditions.  The Veteran denied suffering from odynophagia or dysphagia or emesis or unintentional weight loss.  The Veteran ate one meal a day.  The Veteran had not suffered from melena, hematochezia, or emergency room visits for acute abdominal distress.  A 2014 colonoscopy did not reveal hemorrhoids, and the Veteran had not definitively demonstrated that he suffered from anemia.  The Veteran took continuous medication to control his condition.

The Veteran suffered from periodic abdominal pain which occurred at least monthly, and was relieved by standard ulcer therapy.  The Veteran also suffered from transient nausea which happened four or more times a year, with each episode lasting less than one day.  The Veteran did not suffer from any incapacitating episodes.  Diagnostic testing in March 2014 revealed a normal esophagus and stomach, with erythematous mucosa at the duodenal bulb, as well as reactive gastropathy changes in the gastric mucosa.  The examiner summarized the Veteran's condition, stating that the Veteran's gastritis was stable, and required daily antacid therapy with no identified functional limitations that would preclude gainful employability.

In October 2016, the Veteran stated that he suffered from daily nausea, vomiting, and diarrhea.  The Veteran believed that he suffers from alternating diarrhea and constipation with more or less constant abdominal distress, to include daily upset stomach pains, daily gas and indigestion, an inability to adequately control defecation, and nausea and vomiting.  The Veteran believed his symptoms are best characterized under a 30 percent rating for Diagnostic Code 7319.

Applying the law to the facts of the case, the Board finds the Veteran's symptoms entitle him to a 40 percent rating under Diagnostic Code 7306.  The Veteran suffers from monthly abdominal pain that is relieved by ulcer therapy.  No examiner or the Veteran has alleged that the Veteran's condition is severe to the point that it definitely impairs his health.  At all examinations, the Veteran's examiners determined that he was adequately nourished and his condition was no more than moderate.  Accordingly, the Veteran is not eligible for a 60 percent rating under Diagnostic Code 7306.

To the extent that the medical evidence has shown other, nonservice-connected gastrointestinal disabilities with symptoms undifferentiated from the service-connected IBS and GERD, the Board has considered such symptoms as part of the service-connected disorders.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability).

To that end, the Board has considered the application of other Diagnostic Codes; however, a higher rating under any of the other potentially applicable criteria is not warranted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Diagnostic Code 7301, the Veteran has not demonstrated that he suffers from partial obstruction or adhesions of the peritoneum to render a rating higher than 40 percent.

Under Diagnostic Code 7305, the Veteran would not merit a rating higher than 40 percent.  The evidence does not demonstrate that the Veteran suffered from moderately severe duodenal ulcers with anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  Notably, the Veteran did, in September 2006, mention that he had suffered a 20 pound weight loss, but that seemed to be a one-time occurrence, and he did not suffer from the other symptoms necessary to warrant a rating higher than 30 percent such as anemia or 10 days or more at least four or more times a year of incapacitation.  Indeed, at each C&P examination, the Veteran stated he had never suffered any incapacitating episodes.  Although the Veteran felt that he was prevented from leaving his house due to the possibility he might suffer from incontinence, this does not rise to the level of a medically incapacitating episode.

Under Diagnostic Code 7307, the Veteran would not merit a rating higher than 40 percent, as there is no evidence the Veteran suffers from severe hemorrhages.  Under Diagnostic Code 7308, the Veteran would not merit a rating higher than 40 percent, as there is no evidence the Veteran suffers from postgastrectomy syndrome, or weight loss with malnutrition and anemia.  Indeed, at most of the Veteran's C&P examinations, the examiners determined the Veteran experienced adequate nutrition and no anemia.  The Veteran does not suffer from a liver or gallbladder conditions, so Diagnostic Codes 7311 to 7318 are not applicable.  

Under Diagnostic Code 7319, the Veteran could not merit a rating higher than 30 percent.  Lastly, under Diagnostic Code 7323, the Veteran does not suffer from ulcerative colitis.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describes the Veteran's disability levels and symptomatology pertaining to his service-connected gastritis.  The evidence shows symptoms such as abdominal pain, nausea, and vomiting.  Thus, there is nothing exceptional or unusual about the Veteran's disability picture.  Accordingly, the Veteran's 40 percent rating under DC 7306 contemplates his symptomatology and disability level.  38 C.F.R. § 4.130, DC 9411.  Therefore, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the Veteran's disability for the entire period of appeal.

Lastly, the Board notes that, according to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Entitlement to a rating of 40 percent under Diagnostic Code 7306 is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


